Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 10 and 18 have been amended. Claims 6, 8, 13, 14 and 20 have been canceled. Claims 1-5, 7, 9-12 and 15-19 are allowed.
Allowable Subject Matter
Claims 1-5, 7, 9-12 and 15-19 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1, prior art of record does not disclose or fairly suggest the limitations of “wherein the switching manager monitors the status of a set of servers within a cluster, wherein the server is selected to continue processing the process request based on a proximity to a resource utilized by the process request”; and “loading, from a periodically updated metadata database, thread metadata associated with each thread of the process request, the thread metadata being stored in the metadata database by the other server, wherein the thread metadata is updated before receiving the transfer request.” The same reasoning applies to independent claims 10 and 18 mutatis mutandis.
Accordingly, dependent claims 2-5, 7, 9, 11, 12, 15-17 and 19 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU SHITAYEWOLDETADIK/         Examiner, Art Unit 2455   




/DAVID R LAZARO/Primary Examiner, Art Unit 2455